Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 15 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321. 
On claim 1, Baker cites except as indicated:
A patient support apparatus tracking system comprising: 
a first mattress cover (figure 1A, cover 10 for rail 46b) comprising: 
a first radio-frequency identification (RFID) tag ([0056] and figure 1A, RFID tag for cover 10), the first RFID tag including a first identification memory unit comprising first identity data for the first mattress cover (figure 1A, location of cover and tag), wherein the first identity data includes a sort-prefix and a serial number ([0079] serial number); and 
a first service memory unit comprising first service data corresponding to services performed on the first mattress cover ([0079] For example, tag 10 may include information about the cover, such as a serial number or a time stamp, which can be used to determine how long the cover has been installed); 
a second mattress cover (figure 1A, cover 10d for rail 46d) comprising: 
a second RFID tag, the second RFID tag including a second identification memory unit comprising second identity data for the second mattress cover, wherein the second identity data includes a sort-prefix and a serial number different from the first identity data in the first RFID tag (see [0079] above as it applies to tag 10d for cover 46d); and 
a second service memory unit comprising second service data corresponding to services performed on the second mattress cover ([0079] the time stamp as it applies to tag 10 for cover 46d); and 
a controller configured to: 
singulate each of the first and second RFID tags using the sort-prefix from the first and second identification memory units; 
write an equipment update into the first and second service memory units (a caregiver again inputs via new cover button 82 that the cover has been replaced and a new cover has been installed, which causes controller 64 to reset the timer); and 
communicate an equipment status of each of the first and second mattress covers based on the first and second identity data for the first and second mattress covers to one of a display and remote device (figure 1A, remote computer 74 or hand-held device 78). 
Regarding the excepted: 
singulate each of the first and second RFID tags using the sort-prefix from the first and second identification memory units
first identity data for the first mattress cover, wherein the first identity data includes a sort-prefix, and;
second identity data for the second mattress cover, wherein the second identity data includes a sort-prefix; Baker, as above in [0079], discloses an embodiment which includes covers for the handrails 46a-46d, each handrail including its own tag 10. No “sort-prefix” is discloses for any of the covers. 
In the similar art of cable sorting, Lange, [0016], discloses an embodiment wherein each RFID tag includes the location information of the RFID tag. 
It would have been obvious at the time the claimed invention was filed to include into Baker the location identification feature disclosed in Lange such that the claimed invention is realized. Lange discloses a known way to identify an item using location identity and one of ordinary skill in the art would have included this feature into Baker wherein the claimed “sort-prefix” is the cited location information disclosed in Lange to aid the user in determining which cover has been cleaned. 
Regarding the claimed “mattress covers,” clearly, Baker discloses handrail covers. Baker doesn’t disclose the claimed “mattress covers.” However, it would have been obvious at the time the claimed invention was filed to substituted the cited rail cover for the claimed mattress cover. Each respective invention is disclosing an embodiment wherein a part of a mattress needs replacing and the last time their respective covers have been replaced. One of ordinary skill in the art would have included the cover disclosed in Baker for the claimed mattress cover as each bed cover requires the same replacement notification. 
On claim 4, Baker cites: 
The patient support apparatus tracking system of claim 1, wherein the controller is configured to read multiple RFID tags and export data corresponding to the multiple RFID tags to the remote device in combination ([0073] and figure 1A, Optionally, controller 64 may be configured to detect the presence of the cover. For example, each cover 10 may include a tag 10d (FIG. 3), such as an RFID tag, and control system 60 may include a tag reader 68, such as an RFID tag reader, that generates a signal and detects the presence of the cover or covers 10 based on the signals received back from the tag or tags in response to the signals from the read). 
On claim 5, Baker cites except: 
The patient support apparatus tracking system of claim 1, wherein the controller is configured to read multiple RFID tags and control the display to simultaneously display data corresponding to the multiple RFID tags that indicate equipment statuses for the multiple RFID tags. See the rejection of claim 4, which discloses the same subject matter as claim 5 except for the excepted matter indicated above. 
Regarding the claimed:
“simultaneously display data corresponding to the multiple RFID tags that indicate equipment statuses for the multiple RFID tags,” Baker discloses using a time-stamp to determine the cleanliness or condition of the respective cover covering a corresponding handrail. This is said to be displayed on at least a remote computer or a hand-held device. At least several handrails and their corresponding covers with corresponding tags are disclosed in figure 1A. Baker doesn’t disclose controlling “the display to simultaneously display data corresponding to the multiple RFID tags.” 
However, it would have been obvious at the time the claimed invention was filed to include the simultaneous display of multiple RFID tags. One of ordinary skill in the art would have included such a feature to allow a user the convenience of looking at a list of covers needing changing and updating rather than having to serially “wade through” paging through screens to review cover conditions.  

On claim 15, Baker and Lange cites:
A patient support apparatus tracking system comprising: 
a first mattress cover comprising a first radio-frequency identification (RFID) tag, the first RFID tag including a first identification memory unit comprising first fixed data corresponding to an identity of the first mattress cover and a first service memory unit comprising first configurable data corresponding to services performed on the first mattress cover; 
a second mattress cover comprising a second RFID tag, the second RFID tag including a second identification memory unit comprising second fixed data corresponding to an identity of the second mattress cover, the second fixed data in the second RFID tag being different from the first fixed data in the first RFID tag, and a second service memory unit comprising second configurable data corresponding to services performed on the second mattress cover; and 
wherein the first and second RFID tags are configured to communicate the first and second fixed data and the first and second configurable data via a controller and wherein the first and second configurable data is processed based on the identity of the first and second mattress covers. 
See the rejection of claim 1 which discloses the same subject matter as claim 15 and is rejected for the same reasons. 
Claims 6 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Nemeto, EP1820524A1. 
On claim 6, Baker and Lange cites except: 
The patient support apparatus tracking system of claim 1, wherein the controller is further configured to: 
read the first and second identity data (see the rejection of claim 1); 
determine an equipment life value from the first and second identity data for each of the first and second mattress covers; 
determine if the equipment life value for each of the first and second mattress covers is above a threshold value, wherein the threshold value is determined based on the first and second identity data for the first and second mattress covers; and 
communicate an equipment status as end-of-life for one of the first and second mattress covers having an equipment life value above the threshold value to one of the display and remote device. 
As disclosed in the rejection of claim 1, Baker, [0079] discloses reading a time-stamp related to the cleanliness of a handrail cover and the last time the cover had been installed. This embodiment is applied to other covers shown in fig. 1. Baker doesn’t disclose the end-of-life status of the cited handrail covers. 
In the similar art of mechanical pressure devices, Nemeto cites:
[0087] the data of the life limit of pressure-resistant cover 300 is registered on RFID chip 310, and chemical solution injector 100 does not operate piston driving mechanism 117 when the current date is after the life limit, which automatically prevents the injection operation with pressure-resistant cover 300 after the expiration of the life limit. Since the operator is notified of the fact that the life limit of pressure-resistant cover 300 is exceeded in this case, the operator can replace pressure-resistant cover 300 after the expiration of the life limit with new pressure-resistant cover 300. In short, Nemeto’s embodiment involves the measured lifespan of a cover and at the end of that life-span, the user is informed of the expiration date of the cover. 
It would have been obvious at the time the claimed invention was filed to modify the embodiment disclosed in Baker using the features outlined in Nemeto such that the claimed invention is realized. Baker already discloses a known embodiment with the “expiration” of the cleanliness of a handrail cover is measured and time-stamped. One of ordinary skill in the art would have extended this known feature into the projected lifespan of a cover, which is similarly described in Nemeto and one of ordinary skill in the art would have included such a feature to anticipate a supply of replacement covers for expired and worn covers. `
Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Jang et al., U.S. 2019/0132008 and Iucha et al., U.S. 2016/0259906.
On claim 12, Baker and Lange cites except:
The patient support apparatus tracking system of claim 7, wherein the equipment update is an indication of a maintenance service timing.
As disclosed in the rejection of claim 1, Baker and Lange disclose an embodiment in which RFID data regarding covers are kept in tags. The tags indicate to the user the age of the covers and when the covers need replacing. Baker doesn’t disclose the added option of including an update for maintenance service time. 
In the similar art of medical equipment servicing, Iucha, Abstract, discloses a controller monitoring usage of a patient support apparatus to include when a support device requires maintenance. 
It would have been obvious at the time the claimed invention was filed to include into Baker and Lange the further option of including a maintenance notification feature as disclosed in Iucha. 
Maintenance, like the need for replacing of worn or old covers, is known in the art, and one of ordinary skill in the art would have included such a feature to ensure continued operation of the system using preventative maintenance notifications. 
Claims 9 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Jang et al., U.S. 2019/0132008 and  Muirhead, U.S. 2012/0280046. 
On claim 9, Baker and Lange cite except as claimed:
The patient support apparatus tracking system of claim 7, wherein the identification memory unit further includes: a serial number ([0079] For example, tag 10 may include information about the cover, such as a serial number or a time stamp, which can be used to determine how long the cover has been installed) and a date of manufacture corresponding to the at least one of the frame, mattress, and mattress cover. Baker, 
In the same art of RFID equipped devices, Muirhead, Abstract, discloses  RFID tags, labels, placards and the like typically comprise a first substrate layer to support the components of the RFID device and a second laminate layer to cover the RFID device and provide a printable surface for a serial number, trade name, bar code, manufacture date, country of origin and the like. 
It would have been obvious at the time the claimed invention was filed to include the cited “manufacturing date” alongside the cited “serial number” located in memory of the tag disclosed in Baker. One of ordinary skill in the art would have included this feature to allow a user to determine the age of the product and the likelihood the product is outdated or subject to updates to amendments, upgrades, or replacement. 
Claims 3, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Kim, U.S. 2020/0002872. 
On claim 3, Baker and Lange cites:
The patient support apparatus tracking system of claim 1, wherein the controller is further configured to: 
read the log of equipment updates in the first and second RFID tags ([0079] the time stamp as it applies to tags 10 for any covers 46a-d); 
determine a last wash cycle timing for each of the first and second mattress covers (see above, time stamp); 
determine if the last wash cycle timing for each of the first and second mattress covers is above a threshold value, wherein the threshold value is determined based on the first and second identity data for the first and second mattress cover ([0020] Alternately, or in addition, the controller is configured to generate an alarm when the cover has been mounted to the barrier for a preselected period of time or when the cover has been mounted to the barrier for a time period that exceeds a preselected period of time); 
communicate an equipment status as soiled for either of the first and second mattress covers having a last wash cycle timing above the threshold value ([0078] In another embodiment, the status of cover or covers 10 may be monitored based on input to the controller from a caregiver or a hand-held device 78. For example, footboard 32 may include a control panel 82, which may include display 76 and light 70 noted above. Further, control panel 82 may include user input devices, such as buttons. One or more of the buttons may comprise a “new cover” button 82 and may be used by a caregiver to input to controller 64 a signal indicating that a new cover has just been installed. After receiving the signal from the “new cover” button, controller 64 is configured to generate an alarm or notification signal after a predetermined period of time has elapsed (as measured by the timer), unless for example, a caregiver again inputs via new cover button 82 that the cover has been replaced and a new cover has been installed, which causes controller 64 to reset the timer) to one of the display and remote device (figure 1A, remote computer 74 or hand-held device 78); and 
communicate the equipment status as clean for either of the first and second mattress covers having a last wash cycle timing below the threshold value to one of the display and remote device ([0078-79 time stamp). 
Regarding the excepted:
“determine a last wash cycle timing,” Baker, as above, discloses updating an RFID tag to indicate the last time a cover had been installed on a handrail. The implicit feature is the user updates the RFID tag when the cover is replaced. Baker does not disclose the RFID tag being used to “determine a last wash cycle timing.” 
In the similar art of the laundry treatment, Kim, [0003, 12, and 54] discloses an embodiment in which an RFID tagged clothing article, as part of its past history, includes, among other things, “a number of cumulative treatments for clothing having a past treatment history.” The cited “treatments,” includes, in the Abstract, performing washing, drying, sterilization, and the like. 
However, it would have been obvious at the time the claimed invention was filed to include into the Baker’s RFID tag the last wash cycle, as described in Kim, to realize an embodiment meeting the claimed invention. Instead of the RFID tag including the age of the cover, one of ordinary skill in the art would have modified the historical logging disclosed in Baker to include when the last time the cover was washed and dried and the results of the substitution would have predicted the claimed invention. 

On claim 17, Baker and Lange cite except: 
The patient support apparatus tracking system of claim 15, wherein the first and second fixed data includes a sort-prefix, a serial number, and a date of manufacture identifying the first and second mattress covers.
Baker, [0079], discloses an RFID tag storing data including serial numbers or time stamps  while in the rejection of claim 1, Baker and Lange disclose an embodiment analogous to the claimed “sort-prefix.” No “date of manufacture” is disclosed. 
In the similar art of clothing article identification, Kim discloses: [0054] As used herein, examples of the clothing information may include color, material, weight, date of manufacture.”
It would have been obvious at the time the claimed invention was filed to include into Baker and Lange the use of the date of manufacture as an identifying indicium such that the claimed invention is realized. One of ordinary skill in the art would have included this feature to further aid in the identification of an article. 
On claim 18, Baker, Lange, and Kim cites:
The patient support apparatus tracking system of claim 15, wherein the first and second configurable data written to the service memory units include an indication of a wash cycle timing. See the rejection of claim 3 citing Kim. 
On claim 19, Baker, Lange, and Kim cites except for: 
The patient support apparatus tracking system of claim 15, wherein the controller is configured to: read the first and second configurable data stored in the first and second RFID tags; determine a last wash cycle timing for each of the first and second mattress covers; determine if the last wash cycle timing for each of the first and second mattress covers is above a threshold value, wherein the threshold value is determined based on the identity of the first and second mattress cover (see the rejection of claim 3, which discloses the same subject matter as claim 19 and is rejected for the same reasons); 
Regarding the excepted:
“and communicate an equipment status as soiled for either of the first and second mattress covers having a last wash cycle timing above the threshold value to one of a display and remote device,” 
Baker does not disclose the RFID tag being used to “determine a last wash cycle timing.” 
In the similar art of the laundry treatment, Kim, [0003, 12, and 54] discloses an embodiment in which an RFID tagged clothing article, as part of its past history, includes, among other things, “a number of cumulative treatments for clothing having a past treatment history.” The cited “treatments,” includes, in the Abstract, performing washing, drying, sterilization, and the like. 
However, it would have been obvious at the time the claimed invention was filed to include into the Baker’s RFID tag the last wash cycle, as described in Kim, to realize an embodiment meeting the claimed invention. Instead of the RFID tag including the age of the cover, one of ordinary skill in the art would have modified the historical logging disclosed in Baker to include when the last time the cover was washed and dried and the results of the substitution would have predicted the claimed invention. 
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Jang et al., U.S. 2019/0132008 and Kim, U.S. 2020/0002872. 
On claim 10, Baker and Kim cites: 
The patient support apparatus tracking system of claim 7, wherein the equipment update is an indication of a wash cycle timing. See the rejection of claim 3 which discloses the same subject matter as claim 10 and is rejected for the same reasons. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Kim, U.S. 2020/0002872 and Sauser et al., U.S. 2018/0228678.
On claim 11, Baker, Lange, and Kim cites except: 
The patient support apparatus tracking system of claim 10, wherein the at least one of the frame, the mattress, and the mattress cover is a mattress cover. As disclosed in the rejection of claim 3, Kim discloses an RFID tag used to track an clothing article’s past laundry history. Neither Baker nor Kim discloses the tracking system including any of the above excepted items. 
In the same art of medical article tracking, Sauser, [0050] FIG. 8 is a schematic plan view of a hospital bed mattress showing an example of a distribution of RFID tags on the mattress.
It would have been obvious at the time the claimed invention was filed to substitute into Baker, Lange, and Kim, Sauser’s RFID equipped mattress. Instead of the RFID tag including the age of the cover or a clothing’s laundry cycle, one of ordinary skill in the art would have modified the historical logging disclosed in Baker to include when the last time the mattress disclosed in Sauser was cleaned and results of the substitution would have predicted the claimed invention. 
On claim 13, Baker cites: 
The patient support apparatus tracking system of claim 7, wherein the controller is configured to read multiple RFID tags and to export data corresponding to the multiple RFID tags to a remote device in combination. Baker, [0078] In another embodiment, the status of cover or covers 10 may be monitored based on input to the controller from a caregiver or a hand-held device 78. For example, footboard 32 may include a control panel 82, which may include display 76 and light 70 noted above. Further, control panel 82 may include user input devices, such as buttons. One or more of the buttons may comprise a “new cover” button 82 and may be used by a caregiver to input to controller 64 a signal indicating that a new cover has just been installed. After receiving the signal from the “new cover” button, controller 64 is configured to generate an alarm or notification signal after a predetermined period of time has elapsed (as measured by the timer), unless for example, a caregiver again inputs via new cover button 82 that the cover has been replaced and a new cover has been installed, which causes controller 64 to reset the timer) to one of the display and remote device (figure 1A, remote computer 74 or hand-held device 78). 
Claims 2, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Jang et al., U.S. 2019/0132008. 
On claim 2, Baker and Lange cites except:
The patient support apparatus tracking system of claim 1, wherein the first and second identification memory units comprise a first amount of digital storage and the first and second service memory units comprise a second amount of digital storage, greater than the first amount of digital storage.
Baker, [0079], discloses an RFID tag storing data including serial numbers or time stamps. Baker nor Lange discloses the excepted claim limitations. 
In the similar art of memory, Jang, [0023] discloses a second memory having a storage capacity larger than the first memory; and decoding logic configured to perform ECC decoding using an iteration in response to reading data stored in the at least one non-volatile memory.
It would have been obvious at the time the claimed invention was filed for one of ordinary skill in the art to implement an embodiment wherein memories of different storage capacities are used where the end result of such an application of different storage capacities of memories meets the claim limitations. 
Jang discloses a known embodiment in which an application uses two different memories have different storage capacities, at least one memory have a greater storage capacity than the other. 
One of ordinary skill in the art would have implemented such a feature to include available memory capable of storing the cited data using different storage capacities as an expedient and easy way to solve storage issues exploiting on-hand and available memory that happens to meet the claim limitations.  
On claim 7, Baker cites except: 
A patient support apparatus tracking system comprising: 
at least one of a frame, mattress, and mattress cover; and 
a radio-frequency identification (RFID) tag embedded within the at least one of the frame, mattress, and mattress cover (figure 1A, cover 10 for rail 46b to include the tag), the RFID tag comprising: 
an identification memory unit including read-only sort-prefix data corresponding to the one of the frame, mattress, and mattress cover ([0079] serial number); and 
a service memory unit comprising a read/write configuration including a greater amount of digital storage than the identification memory unit, 
wherein the RFID tag is configured to: receive a log of configurable equipment updates into the service memory unit; and 
communicate the sort-prefix from the identification memory unit and the log of equipment updates to a controller via a reader device.
Regarding the claimed “mattress covers,” clearly, Baker discloses handrail covers. Baker doesn’t disclose the claimed “mattress covers.” However, it would have been obvious at the time the claimed invention was filed to substituted the cited rail cover for the claimed mattress cover. Each respective invention is disclosing an embodiment wherein a part of a mattress needs disinfecting or cleaning and the last time their respective covers have been cleaned. One of ordinary skill in the art would have include the cover disclosed in Baker for the claimed mattress cover as each bed cover requires the same cleaning notification. 
Baker, [0079], discloses an RFID tag storing data including serial numbers or time stamps. Baker doesn’t disclose the excepted “a service memory unit comprising a read/write configuration including a greater amount of digital storage than the identification memory unit.” 
In the similar art of memory, Jang, [0023] discloses a second memory having a storage capacity larger than the first memory; and decoding logic configured to perform ECC decoding using an iteration in response to reading data stored in the at least one non-volatile memory.
It would have been obvious at the time the claimed invention was filed for one of ordinary skill in the art to implement an embodiment wherein memories of different storage capacities are used where the end result of such an application of different storage capacities of memories meets the claim limitations. 
Jang discloses a known embodiment in which an application uses two different memories have different storage capacities, at least one memory have a greater storage capacity than the other. 
One of ordinary skill in the art would have implemented such a feature to include available memory capable of storing the cited data using different storage capacities as an expedient and easy way to solve storage issues exploiting on-hand and available memory that happens to meet the claim limitations.  
Regarding the excepted:
“an identification memory unit including read-only sort-prefix data,”  Baker, as above in [0079], discloses an embodiment which includes covers for the handrails 46a-46d, each handrail including its own tag 10. No “sort-prefix” is disclosed for any of the covers, nor is the memory being characterized as “read-only.” 
In the similar art of cable sorting, Lange, [0016], discloses an embodiment wherein each RFID tag includes the location information of the RFID tag. 
It would have been obvious at the time the claimed invention was filed to include into Baker the location identification feature disclosed in Lange such that the claimed invention is realized. Lange discloses a known way to identify an item using location identity and one of ordinary skill in the art would have included this feature into Baker wherein the claimed “sort-prefix” is the cited location information disclosed in Lange to aid the user in determining which cover has been cleaned. 
Regarding the excepted “read-only” aspect of the claim, the cited memory disclosed in Baker and Lange isn’t disclosed as “read-only.” However, it would have been obvious at the time the claimed invention was filed to modify the data associating the location of the RFID tags disclosed in Baker and Lange to be “read only” data. One of ordinary skill in the art would have included this feature to prevent amending of the location data associated with the covers to accommodate covers custom made to particular handrails found on the patient’s bed. 
On claim 14, Baker cites: 
The patient support apparatus tracking system of claim 7, wherein the controller is configured to read multiple RFID tags and to control a reader device display to simultaneously display data corresponding to the multiple RFID tags that indicate equipment updates for the multiple RFID tags. See the rejection of claim 5 which discloses the same subject matter as claim 14 and is rejected for the same reasons. 

	On claim 16, Baker, Lange, and Jang cites:
 The patient support apparatus tracking system of claim 15, wherein the first and second identification memory units comprise a first amount of digital storage and the first and second service memory units comprise a second amount of digital storage, greater than the first amount of digital storage, wherein the first and second service memory units are configured to store a log of equipment updates (Baker, [0078-79] discloses the last time the monitored cover had been serviced and the updating of the date cleaning services were rendered to the cover).
See the rejection of claim 2 which discloses the same subject matter as claim 16 and is rejected for the same reasons disclosed in the rejection of claim 2. 
Claims 8 are rejected under 35 U.S.C. 103 as being obvious over Baker et al., U.S. 2017/0181909 in view of  Lange et al., U.S. 2009/0153321 and Jang et al., U.S. 2019/0132008 and Govind, U.S. 2007/0273517. 
On claim 8, Baker cites except: 
The patient support apparatus tracking system of claim 7, wherein the identification memory unit is an electronic product code (EPC) memory unit. 	In the rejection of claim 7, Lange, [0016], discloses an embodiment wherein each RFID tag includes the location information of the RFID tag. Neither Baker, Lange, nor Jang disclose the excepted claim limitations.
In the similar art of health care management, Govind, [0084] discloses an RFID tag which uses EPC identification as part of its system.
It would have been obvious at the time the claimed invention was filed to modify the tag information disclosed in Lange using the features outlined in Govind such that the cited tag includes EPC information as “sort-prefix” data. One of ordinary skill in the art would have substituted the location identifier disclosed in Lange with the EPC identifier disclosed in Govind and the substitution of the cited data would have predicted the claimed invention.   
Allowable Subject Matter
Claim 20 is objected to for depending on a rejected claim but are otherwise allowable if amended into their respective independent claims.  
Claim 20 claims, in part:
“wherein the first mattress cover comprises a breathable material and the second mattress cover comprises a waterproof material and the threshold value corresponding to the first mattress cover is less than the threshold value corresponding to the second mattress cover.”
A search for embodiments involving RFID equipped mattress covers wherein one cover comprises waterproof material and the other cover comprises breathable material wherein a threshold value found on one mattress cover is less than the other did not yield satisfactory results. It is believed the claimed materials and the threshold values where the breathable material cover’s value is less than the waterproof cover’s threshold value makes this embodiment significantly narrow. 
Furthermore, claim 19, from which claim 20 depends, was rejected over Baker, Lange, and Kim. It is believed at least one or more references, if found, would be required to reject claim 20. It is believed a rejection using four or more references to reject claim 20, which is already considered narrow under the observed construction disclosed above, would be considered unreasonable as one of ordinary skill in the art would not have envisioned the invention over more than the above disclosed references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683